Citation Nr: 1639505	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-42 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection  for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to June 1995, October 2001 to September 2002, and February 2007 to September 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter came before the Board in August 2014 at which time the Board remanded the matter for VA examinations.  As discussed below, the Board finds that another remand is necessary to obtain an adequate examination for the back disorder.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's electronic Veterans Appeals Control and Locator System (VACOLS) indicates that a March 2016 notice of disagreement, filed by the Veteran for his coronary artery disease and scar claims, remains pending.  The RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO.  Thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where the NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  The claims therefore remain under the jurisdiction of the RO at this time.

Also, in March 2016, he perfected an additional appeal with respect to a claim for service connection for a vision condition, requesting a hearing before the Board.  Although the RO did certify this appeal, considering  a May 2016 letter notified him he was placed on a list awaiting a Board hearing, no further action is warranted at this time. 

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not have a current diagnosis of sleep apnea. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Sleep Apnea Analysis

The Veteran claims that he has sleep apnea that stems from service.  The Veteran's service records, which appear to be complete, do not show complaint of or treatment for sleep apnea or related symptoms.

The Veteran's VA records have been associated with the file.  In December 2008, he underwent a sleep study screening.  It was noted that his wife reported periods of sleep apnea and loud snoring.  During the screening, the Veteran reported trouble going to sleep, difficulty staying asleep due to issues breathing, gasping or choking arousals, night sweats, restless sleep, and daytime dyspnea.  His wife stated that he has loud, disruptive snoring and apneas.  It was recommended that the Veteran undergo a sleep study. 

In February 2009, following the sleep study, it was determined that the Veteran did not meet the criteria for obstructive sleep apnea or parasomnia, and several recommendations were made to improve the quality of his sleep, including referral to an ear, nose, and throat doctor (ENT) for possible upper airway resistance treatment.  In May 2009, the Veteran underwent an ENT consultation for snoring.  A somnoplasty was discussed with the Veteran, who stated he did not want to undergo surgical correction.

Per the Board's remand, the Veteran was afforded a VA sleep disorders examination in April 2015.  The examiner concluded that there was no clinical evidence of sleep apnea or other sleep disorder.  	

In light of the evidence, the Board finds that there is no current diagnosis of sleep apnea upon which to predicate a claim for service connection.  The records show treatment for snoring, but no diagnosis of sleep apnea.  To qualify for entitlement to compensation, a veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Symptoms alone, such as snoring, without any underlying malady, are not a disability for which service connection may be granted.  See id.  A sleep study was done in 2009 which conclusive showed he does not have sleep apnea.

Despite the Veteran's assertions that he has sleep apnea, the Veteran has not offered any competent and credible medical evidence to support his assertions nor has he demonstrated that he has the knowledge, training, or education required to diagnose a medical disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Board therefore finds that service connection for sleep apnea is not warranted as there is no current diagnosis of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA records, statements, SSA records, and service treatment records.  The Veteran was also afforded a VA examination in April 2015 to assist in determining the nature and etiology of the Veteran's sleep disorder.  The examination was adequate because it was performed by an appropriate medical professional and was based on an accurate review of the Veteran's record, history, and symptomatology.

Finally, all due process considerations have been met.  Although medical records were received after the April 2015 Supplemental Statement of the Case, the Board reviewed the medical evidence and determined it was not relevant to whether the Veteran had a sleep disorder diagnosis.


ORDER

Service connection for sleep apnea is denied. 


[Continued on Next Page]
REMAND

Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Unfortunately, the issue of service connection for a back disorder must be remanded for an adequate VA medical opinion.

The Veteran was afforded a VA examination in April 2015 to assist in determining the etiology of his current back disorder.  The examiner diagnosed him with mild degenerative joint disease of the lumbar spine.  Under medical history, he stated that the Veteran reported his lower back pain onset in 2005 and he was treated in service.  The examiner concluded that the Veteran's back disorder less likely than not manifested in service or within a year of service because the Veteran's service records did not show treatment for back problems and based on the Veteran's report that his back pain began in 2005. 

The Veteran's service records show that the Veteran complained of neck and shoulder pain in August 1994 due to a motor vehicle accident in 1991.  In May 2001, he was afforded a VA joints examination.  In that examination report, it was noted that the Veteran's lower back pain onset in approximately 1993 as the result of a motor vehicle accident.  The Veteran reported immediate onset of lumbosacral discomfort diffusely and without radicular symptoms.  He further stated that he was treated at his local clinic with physical therapy and medications, but no injections or hospitalization, and that he experienced recurring back pain following strenuous physical activity or while playing sports.  A VA medical record from June 2001 shows a diagnosis of a chronic mild to moderate lumbosacral strain with spasm.

In light of this evidence that documents earlier treatment for low back pain and credible statements linking it to service, the Board finds that a remand for an adequate VA medical opinion, based on an accurate history, is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the examiner who conducted the April 2015 VA back examination or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should respond to the following requests:

(a) What are the Veteran's current diagnoses pertaining to the back or spine?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during service or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

The reasons and bases for all opinions expressed should be provided.  The examiner should specifically discuss the Veteran's report of low back pain caused by a motor vehicle accident during service from the May 2001 VA examination and the June 2001 diagnosis of chronic lumbosacral strain with spasm. 

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


